

115 HR 4941 IH: Keep Our Pets Safe Act of 2018
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4941IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Mr. Marino introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to protect common household pets from harmful confinement.
	
 1.Short titleThis Act may be cited as the Keep Our Pets Safe Act of 2018. 2.Prohibition on harmful confinement of common household petsThe Animal Welfare Act (7 U.S.C. 2131 et seq.) is amended by adding at the end the following new section:
			
				30.Prohibition on harmful confinement of common household pets
 (a)In generalIt shall be unlawful for any person to knowingly confine a common household pet in a motor vehicle or other enclosed space if such confinement could harm or kill such common household pet through—
 (1)exposure to excessive heat or cold; (2)lack of ventilation; or
 (3)lack of water. (b)Definition of common household petIn this section, the term common household pet means a domesticated animal that is traditionally kept in the home for pleasure rather than for commercial purposes, including a dog, cat, bird, rodent, rabbit, fish, or turtle.
 (c)PenaltyWhoever violates subsection (a) shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both, for each violation..
		